Citation Nr: 1801603	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Robert Gillikin II, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1987, February 1991 to May 1991, October 2005 to October 2006, and September 2007 to October 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   
A Notice of Disagreement was received in July 2012.  In November 2013, a Statement of the Case was issued, and, in December of that year, the Veteran filed his substantive appeal (via a VA Form 9).
In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

The Veteran's atrial fibrillation is attributable to or related to service.  


CONCLUSION OF LAW

The most probative evidence of record shows that the Veteran's atrial fibrillation was incurred in or caused by active service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the claim of entitlement to service connection for atrial fibrillation, and because this discrete claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).

II. LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In the case of a Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation, and to that end, every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir.1996).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 6 Vet. App. 521, 524 (1996).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  ANALYSIS

The Veteran served as a Special Forces officer in the Army.  The Veteran contends that stressful circumstances during combat activities contributed to his curretly diagnosed atrial fibrillation.  See June 2017 Hearing Transcript.  The Veteran's service treatment records are silent for a diagnosis of atrial fibrillation.  The Veteran was diagnosed with atrial fibrillation 5 weeks post-service on November 9, 2009.  See Private Treatment Note, Dr. J.M.  

The Veteran underwent a VA examination in January 2012, during which a diagnosis of atrial fibrillation was again rendered.  In the medical history portion of the examination report, the examiner noted that the Veteran's claimed onset of his condition was after an ambush in Afghanistan when the Veteran sustained a hematuria.  In the etiology portion of the examination report, the examiner noted that the etiology was "trauma and unknown," and that the cardiologist currently "doesn't have a clue."  No further etiology opinion was provided.  

The Veteran's cardiologist, Dr. R.B., submitted a positive nexus opinion dated June 21, 2014 in which he stated that he was familiar with the Veteran's file, medical condition and history, to include the Veteran's negative EKG in 2004.  Dr. R.B. further stated that because the Veteran's EKG was negative in 2004 and that asymptomatic atrial fibrillation was diagnosed in November 2009, something had to happen in between those time periods to make the change.  The cardiologist further stated that the Veteran served on active duty in a combat war zone in Afghanistan from 2005 to 2006, and then again in war-torn West Africa from 2007 to 2009, and that it is at least as likely as not that the stress of those tours of duty impacted his cardiac condition. 

The Veteran testified in his June 2017 Hearing that when he was in Afghanistan, he was caught in an ambush, during which he was fired upon.  He also testified that he was repeatedly exposed to fire fights and mortars while working along the border. The Veteran also testified that he supervised jumps out of planes in West Africa.

The Veteran has a current diagnosis of atrial fibrillation, and thus meets the first element of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran also meets the second element of service connection, an in-service event.  The Veteran's lay testimony during his June 2017 hearing is consistent with his reports of medical history, and provides satisfactory evidence that the disorder was incurred in service, because the high stress environments reported by the Veteran to include an ambush is consistent with the circumstances, conditions, and hardships of a Special Forces officer.  Furthermore, such service in war zones is corroborated in the Veteran's personnel file.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

As the first and second prongs for service connection have been satisfied, the Board will now address whether the Veteran has shown a medical nexus linking the stressful events experienced by the Veteran to the Veteran's current diagnosis of atrial fibrillation.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board attaches significant probative value to the positive nexus private opinion provided by the Veteran's cardiologist, Dr. R.B. in June 2014, as it indicates a familiarity with the Veteran's medical history, and contains a fully articulated opinion with a thorough rationale.  On the other hand, the Board finds the January 2012 VA examiner's opinion to be significantly less probative, as the rationale lacked any well-reasoned analysis.  Due to the greater probative weight of the positive private nexus opinion, the Veteran has successfully met the third and final criterion for service connection, a medical nexus.  As the Veteran has met all three requisite criteria to prove entitlement to service connection, the Veteran's claim is granted.  


ORDER

Entitlement to service connection for atrial fibrillation is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


